UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6619


SANTIAGO DOROTEO AYALA,

                Petitioner - Appellant,

          v.

REUBEN YOUNG, Secretary of Prison;             ROBERT    C.    LEWIS,
Director; DUANE TERRELL, Administrator,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:12-cv-00418-LPA)


Submitted:   August 20, 2013                  Decided:   August 23, 2013


Before WILKINSON and      DUNCAN,   Circuit    Judges,   and    HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Santiago Doroteo Ayala, Appellant Pro Se.       Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Santiago Doroteo Ayala seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.         28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing       of    the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,     537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ayala has not made the requisite showing.                         Accordingly, we

deny Ayala’s motion for a certificate of appealability, deny

permission to proceed in forma pauperis, and dismiss the appeal.

We    dispense     with    oral    argument      because    the    facts    and   legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3